Citation Nr: 1746848	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral foot disability.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active duty service from May 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed and continued denials of entitlement to service connection for residuals of bilateral foot injury and right shoulder injury.

This case was previously remanded by the Board for further development in October 2015.  Thereafter, in a March 2016 decision, the Board denied the Veteran's claims on appeal.  The Veteran subsequently appealed the Board's denial of the claims to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR).  An Order of the Court dated April 6, 2017, granted the motion, vacated the Board's March 2016 decision, and remanded the case to the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that, consistent with the JMR, remand of the issues on appeal is warranted in order to obtain a complete set of the Veteran's service medical and personnel records, to specifically include his DD Form 214, report of medical history at separation, and separation examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding service treatment and personnel records from all appropriate sources, including his DD Form 214, report of medical history at separation, and separation examination report.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the electronic file.  If records are unavailable, a negative reply is requested and should be associated with the electronic file.

2.  If, and only if, additional records are received, access to the Veteran's electronic claims file should be provided to suitable examiner(s) to provide addendum opinions on the etiology of the Veteran's right shoulder and bilateral foot disabilities.  Unless the examiner(s) find that a new examination is required, the Veteran need not be examined again.  Namely, the examiner(s) should address whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right shoulder and bilateral foot disabilities had their onset in service or are otherwise related to active service.  Any opinions offered should be accompanied by the underlying reasons for the conclusions.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claim remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

